Court of Appea ls, State of Michigan

                                             ORDER
                                                                          Jane E. Markey
Taylor School District v Nancy Rhatigan                                     Presiding Judge

Docket No .   326128                                                      Donald S. Owens

LC No.        13-000133                                                   Mark T. Boonstra
                                                                            Judges


               The Court orders that the December 13, 2016, maJOnty per curiam opinion and the
dissenting opinion in this matter are hereby AMENDED to correct a c lerical error: Angela Steffke is
added as a charging party-appellee to the caption of both opinions.

              In all other respects, the December 13, 2016 opinions remain unchanged.




                              DEC 2 0 2016
                                     Date